                                                                       DICKINSON WRIGHT PLLC
                                                                   1   Cynthia L. Alexander, Esq.
                                                                       Nevada Bar No. 6718
                                                                   2   Email: calexander@dickinson-wright.com
                                                                       Taylor Anello, Esq.
                                                                   3   Nevada Bar No. 12881
                                                                       Email: tanello@dickinson-wright.com
                                                                   4   8363 West Sunset Road, Suite 200
                                                                       Las Vegas, Nevada 89113-2210
                                                                   5   Tel: (702) 550-4400
                                                                       Fax: (702) 382-1661
                                                                   6   Attorneys for Plaintiff/Counterdefendant
                                                                       Flagstar Bank, FSB
                                                                   7

                                                                   8
                                                                                               IN THE UNITED STATES DISTRICT COURT
                                                                   9
                                                                                                          DISTRICT OF NEVADA
                                                                  10
                                                                       FLAGSTAR BANK, FSB, a federal savings
                                                                  11   bank,                                          Case No.: 2:18-cv-00796-RFB-NJK
                                                                                           Plaintiff,
8363 West Sunset Road, Suite 200




                                                                  12
                                   Las Vegas, Nevada 89113-2210




                                                                  13   vs.                                               STIPULATION AND ORDER RE:
                                                                                                                          DISMISSAL WITH PREJUDICE
                                                                  14   Special Administrator or Personal
                                                                       Representative for THE ESTATE OF
                                                                  15   TARJE KNUTE GRIMSTAD; THE COVES
                                                                       HOMEOWNERS ASSOCIATION a Nevada
                                                                  16   corporation; SATICOY BAY LLC SERIES
                                                                       300 CROSSWIND, a Nevada limited
                                                                  17   liability company; ALESSI & KOENIG,
                                                                       LLC, a Nevada limited liability company;
                                                                  18   and DOES 1 through 10, inclusive,

                                                                  19                       Defendants.

                                                                  20   SATICOY BAY LLC SERIES 300
                                                                       CROSSWIND,
                                                                  21
                                                                                           Counterclaimant,
                                                                  22
                                                                       v.
                                                                  23

                                                                  24   FLAGSTAR BANK, FSB, a federal savings
                                                                       bank,
                                                                  25
                                                                                           Counterdefendant.
                                                                  26

                                                                  27

                                                                  28

                                                                                                                  1
                                                                   1   SATICOY BAY LLC SERIES 300
                                                                       CROSSWIND,
                                                                   2                   Crossclaimant
                                                                   3   v.
                                                                   4   Special    Administrator of Personal
                                                                       Representative for THE ESTATE OF
                                                                   5   TARJE KNUTE GRIMSTAD,
                                                                   6                          Crossdefendants.
                                                                   7            IT IS HEREBY STIPULATED, by and between the undersigned, counsel of record for
                                                                   8   Plaintiff Flagstar Bank, FSB (“Plaintiff”), Defendant/Counterclaimant/Crossclaimant Saticoy
                                                                   9   Bay LLC Series 300 Crosswind (“Saticoy Bay”) and Defendant The Coves Homeowners
                                                                  10   Association (“HOA”), (collectively “Parties”) hereby agree and stipulate as follows:
                                                                  11            IT IS HEREBY AGREED AND STIPULATED by and between the Parties to dismiss
8363 West Sunset Road, Suite 200




                                                                  12
                                   Las Vegas, Nevada 89113-2210




                                                                       all     claims   and   causes   of   action   alleged     in   the   Complaint   and   Saticoy’s
                                                                  13   Counterclaims/Crossclaims, known or unknown, against one another with prejudice.
                                                                  14            IT IS FURTHER STIPULATED AND AGREED that each party will bear its own
                                                                  15   attorneys’ fees and costs.
                                                                  16

                                                                  17        Dated June 10, 2019                                Dated June 10, 2019
                                                                  18        DICKINSON WRIGHT, PLLC                                Boyack Orme & Anthony
                                                                  19
                                                                         By: /s/ Cynthia L. Alexander                          By: /s/ Colli Christine McKiever
                                                                  20                                                               Edward Boyack, Esq.
                                                                             Cynthia L. Alexander, Esq.
                                                                             Nevada Bar No. 6718                                   Nevada Bar No. 005229
                                                                  21                                                               Colli Christine McKiever, Esq.
                                                                             Taylor Anello, Esq.                                   Nevada Bar No. 13724
                                                                  22         Nevada Bar No. 12881                                  7432 W. Sahara Avenue
                                                                             8363 West Sunset Road, Suite 200                      Suite 101
                                                                  23         Las Vegas, Nevada 89113-2210                          Las Vegas, NV 89117
                                                                             Attorneys for Plaintiff/Counterdefendant              (702) 562-3415
                                                                  24                                                               Attorneys for Defendant The Coves
                                                                             Flagstar Bank, FSB
                                                                                                                                   Homeowners Association
                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                        2
                                                                   1    Dated June 10, 2019
                                                                   2    Law Offices of Michael F. Bohn, Esq., Ltd.
                                                                   3    By: /s/ Adam R. Trippiedi
                                                                            Michael F. Bohn, Esq.
                                                                   4        Nevada Bar No. 1641
                                                                            Adam R. Trippiedi, Esq.
                                                                   5        Nevada Bar No. 12294
                                                                            2260 Corporate Circle
                                                                   6        Suite 480
                                                                            Henderson, NV 89074
                                                                   7        (702) 642-3113
                                                                             Attorney for Saticoy Bay LLC Series 300
                                                                   8        Crosswind
                                                                   9
                                                                       IT IS SO ORDERED:
                                                                  10

                                                                  11
8363 West Sunset Road, Suite 200




                                                                  12
                                   Las Vegas, Nevada 89113-2210




                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                                                                            ________________________________
                                                                  13                                      DATED:___________________________________
                                                                                                            RICHARD F. BOULWARE, II
                                                                  14                                        UNITED STATES DISTRICT JUDGE
                                                                                                             DATED this 11th day of June, 2019.
                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                     3
                                                                   1
                                                                                                     CERTIFICATE OF SERVICE
                                                                   2          The undersigned, an employee of Dickinson Wright PLLC, hereby certifies that on the
                                                                   3   10th day of June 2019, the foregoing STIPULATION AND ORDER RE: DISMISSAL WITH
                                                                   4   PREJUDICE was served electronically to the following parties of interest through the Court's
                                                                   5   CM/ECF system to:
                                                                   6
                                                                       Michael F. Bohn, Esq.                            Edward Boyack, Esq.
                                                                   7   Adam R. Trippiedi, Esq.                          Colli Christine McKiever, Esq.
                                                                       Law Offices of Michael F. Bohn, Esq., Ltd.       Boyack Orme & Anthony
                                                                   8   2260 Corporate Circle, Suite 480                 7432 W. Sahara Avenue, Suite 101
                                                                       Henderson, NV 89074                              Las Vegas, NV 89117
                                                                   9
                                                                       Attorney for Saticoy Bay LLC Series 300          Attorneys for Defendants The Coves
                                                                  10   Crosswind                                        Homeowners Association

                                                                  11
8363 West Sunset Road, Suite 200




                                                                  12
                                   Las Vegas, Nevada 89113-2210




                                                                  13
                                                                                                                          /s/ Mark Mangiaracina
                                                                  14                                                      An Employee of Dickinson Wright PLLC

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                    4
